Citation Nr: 1616165	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for relapsing fever, also claimed as residuals of malaria.

6.  Entitlement to service connection for jungle rot of the hands.

7.  Entitlement to service connection for jungle rot of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1943 to January 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision for the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for GERD, hypertension, and relapsing fever are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor the Veteran, the Veteran's currently diagnosed bilateral hearing loss is related to active service.

2.  Resolving all reasonable doubt in favor the Veteran, the Veteran's currently diagnosed tinnitus is related to active service.

3.  The Veteran's claimed skin symptoms of the hands and feet have not resulted in a current underlying disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving all reasonable doubt in favor the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for jungle rot of the hands are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  The criteria for service connection for jungle rot of the feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, no reasons or bases requirement is imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning the issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and jungle rot of the bilateral hands and feet, the Board finds that the VA examinations provided are adequate.

The Board notes that it appears that some of the Veteran's service medical records may have been destroyed in a fire at the National Personnel Records Center (NPRC). The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Bilateral Hearing Loss and Tinnitus

A VA treatment record from April 1985 shows that the Veteran received ongoing treatment for progressive hearing loss.  It was noted that the Veteran worked in an aircraft factory in the 1950s.  He was encouraged to continue receiving repeat audiograms.

A private audiological evaluation conducted in June 2002 found normal hearing at low frequencies and a mild sloping sensorineural hearing loss in mid to high frequencies.  Auditory discrimination was 84 percent in the right ear and 76 percent in the left ear.  An uninterpreted audiogram was included with the report findings.

On VA examination in April 2012, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
50
50
55
60
LEFT
45
50
60
65
65

Speech audiometry testing using a Maryland CNC word list found speech recognition ability of 44 percent in the right ear and 52 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss in both ears.  Tinnitus was also found.  The examiner opined that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  Therefore, the Veteran's hearing loss and tinnitus were less likely than not due to service noise exposure.  

At a March 2016 Board hearing, the Veteran testified that he first had hearing loss and ringing in his ears during his active service, and he had trouble hearing and ringing in his ears off and on since that time.

The Veteran's level of hearing loss meets the threshold criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).

The April 2012 VA examination is assigned little probative weight because it does not adequately address the Veteran's assertion of continuity of symptoms since active service.

Although the Veteran worked in an aircraft factory in the 1950s, he wore hearing protection and stated that his hearing loss began prior to that time.  The VA examiner noted non-occupational noise exposure, but did not explain its impact on the Veteran's hearing.  Although further medical inquiry could be undertaken in this case, it is not permissible to seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003). 

The preponderance of the evidence is in favor of service connection for bilateral hearing loss and tinnitus based upon the competent, credible lay evidence regarding onset and continuity of symptoms.  38 U.S.C.A. § 5107(b) (West 2014).  The Board finds that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were initiated during active service.  Therefore, service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Jungle Rot of the Hands and Feet

At an April 2012 VA examination, the examiner recorded the Veteran's report of having jungle rot of the hands and feet which began on active duty and which presently came on during the summer season.  After performing an examination, the examiner determined that the Veteran did not have a specific skin condition.

At the March 2016 Board hearing, the Veteran said that during the summertime, he got skin blisters.  He pricked them and treated them with a powder.  His skin became scaly and dry before gradually recovering.  He said that the blisters occurred about once a year.

In this case, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a skin disability of the hands or feet.  The Board believes the Veteran's account of receiving treatment for skin symptoms on active duty.  But merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997) (current disability means a disability shown by competent evidence to exist).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

Nothing in the medical evidence shows that the Veteran has exhibited an actual disability manifested by any skin symptoms jungle rot at any time during the current appeal period, and there is no evidence of record to suggest that it causes any impairment of earning capacity.  There are no deficits in bodily functioning associated with this finding.  At the VA examination, the examiner found insufficient clinical evidence to warrant a diagnosis of jungle rot or any acute or chronic skin disorder.  The Veteran has presented no competent medical evidence to the contrary.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not otherwise medically suggest that the Veteran has an underlying disability related to his asserted skin symptoms, such as tinea pedis, for which service connection can be granted.  In the absence of a clear diagnosis, or abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no jungle rot or skin disability diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disability, no valid claim for service connection exists.  Based on that evidentiary posture, service connection cannot be awarded.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim for service connection for jungle rot of the hands and feet, it must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for jungle rot of the hands is denied.

Entitlement to service connection for jungle rot of the feet is denied.


REMAND

Unfortunately, a remand is required for the claims of entitlement to service connection for GERD, hypertension, and relapsing fever.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran is provided every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, the Veteran underwent a VA examination in April 2012 concerning the etiology of GERD, hypertension, and relapsing fever.  The VA examiner, after reviewing the claims file and conducting a physical examination, concluded that it was less likely as not that the Veteran's GERD, hypertension, and relapsing fever were incurred in or caused by his service.  For supporting rationale, the examiner merely stated that the Veteran's service medical records may have been burned in a 1973 fire, and what few reconstructed records were available did not show the presence of the claimed disabilities during service.  No other rationale was given.

If all of the Veteran's service medical records are not available, then there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the resolving reasonable doubt in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that the April 2012 VA examiner provided an incomplete rationale concerning the etiology of the Veteran's claimed disabilities, and therefore a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303, (2007) (when VA provided an examination, even if not required to do so, an adequate one must be provided).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise who has not previously examined him, to determine the diagnosis and etiology of an digestive disability or GERD.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Identify any digestive disability, to include GERD. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed digestive disability or GERD was incurred in or is otherwise related to honorable active service.  The examiner must consider and discuss the Veteran's specific contention that he experienced digestive or GERD symptoms in service and has continued to experience those symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of an esophageal disability or GERD during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any digestive disability or GERD, that should be stated.

3.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise, to determine the diagnosis and etiology of hypertension.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) State whether a diagnosis of hypertension is warranted. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hypertension was incurred in or is otherwise related to active service.  The examiner must consider and discuss the Veteran's specific contention that he experienced hypertension symptoms in service and has continued to experience those symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of hypertension during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for hypertension, that should be stated.

4.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise, to determine the diagnosis and etiology of any disability manifested as a relapsing fever or residuals of malaria.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Identify any disability manifested by a relapsing fever, to include residuals of malaria. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by relapsing fever, to include residuals of malaria was incurred in or is otherwise related to honorable active service.  The examiner must consider and discuss the Veteran's specific contention that he experienced jungle fever and malaria in service and has continued to experience symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of a disability manifested by relapsing fever, to include residuals of malaria during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any disability manifested by relapsing fever, to include residuals of malaria, that should be stated.

5.  Then, readjudicate the claims for service connection for a digestive disability or GERD, hypertension, and relapsing fever or residuals of malaria.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


